PER CURIAM.
In State v. Pickett, 926 S.W.2d 872 (Mo.App.1996) (Pickett I), Tommy Pickett appealed his sentences as a class X offender, section 558.019, RSMo 1994,1 of a life term for assault in the first degree, section 565.050, and a consecutive term of thirty years for burglary in the first degree, section 569.160. As to his first point, the court of appeals found that the trial court erred in overruling defendant’s Batson motion prior to allowing the defendant to make an offer of proof that the state’s proffered reasons for the strike were merely pretextual and, in fact, racially motivated. The cause was remanded to the trial court for an evidentiary hearing on the issue and entry of an appropriate order.
Following a hearing after remand, the trial court found that no Batson violation occurred. Finding that the trial court’s decision in this regard is not clearly erroneous and believing that no jurisprudential purpose would be served by a written opinion, the trial court’s decision is affirmed by this summary order. Rule 30.25(b).
Since the trial court’s rulings on the Bat-son motion are affirmed, defendant’s sentence is vacated, and the cause is remanded to the trial court for a resentencing hearing pursuant to the instructions in Pickett I, supra, 926 S.W.2d at 875.
All concur.

. All statutory references are to RSMo 1994 unless otherwise indicated.